

FOURTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS FOURTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is
made and entered into as of February 29, 2008, by and among SMF Energy
Corporation, a Delaware corporation and successor-by-merger to Streicher Mobile
Fueling, Inc., a Florida corporation ("SMF"); SMF Services, Inc., a Delaware
corporation ("SSI"); H & W Petroleum Company, Inc., a Texas corporation ("H & W"
and, together with SMF and SSI, collectively, "Borrower"); and Wachovia Bank,
National Association, a national banking association and successor-by-merger to
Congress Financial Corporation (Florida) ("Lender").


R E C I T A L S


A. Borrower and Lender are parties to that certain Loan and Security Agreement
dated September 26, 2002 (as at any time amended, restated, supplemented or
otherwise modified, the "Loan Agreement"). The Obligations under (and as defined
in) the Loan Agreement are guaranteed by Streicher Realty, Inc., a Florida
corporation ("Guarantor").


B. The parties hereto desire to amend the Loan Agreement upon the terms and
subject to the conditions hereinafter set forth.


NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) in hand paid
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:


1. Each capitalized term used in this Amendment, unless otherwise defined
herein, shall have the meaning ascribed to such term in the Loan Agreement.


2. Subject to the satisfaction of each of the conditions precedent set forth in
this Amendment, the Loan Agreement is hereby amended, as of February 29, 2008,
as follows:
 
(a) By adding to Section 1 of the Loan Agreement, immediately following existing
Section 1.79, the following new definitions:


1.80 "Certificate of Designation" shall mean that certain Certificate of
Designation of Series A Convertible Preferred Stock of SMF Energy Corporation,
dated as of February 29, 2008.


1.81 "February 2008 Consent Letter" shall mean that certain letter agreement,
dated as of August 29, 2008, from Lender to Borrower regarding Lender's consent
to the issuance of Series A Preferred Stock by SMF.


1.82 "Reprieve Period" shall mean each period of time commencing on or after
February 29, 2008, that satisfies each of the following conditions: (a) such
period commences on the date that Borrower and Lender enter into an amendment of
an existing standby letter of credit to increase the principal balance
thereunder by $250,000 and ends on the date ten (10) days thereafter, (b) such
period commences no earlier than ten (10) days after the end of any prior
Reprieve Period, and (c) no more than one (1) Reprieve Period shall have
occurred prior to such period.


 
 

--------------------------------------------------------------------------------

 
 
1.83 "Series A Preferred Stock" shall mean Capital Stock of SMF consisting of
"Series A Preferred Stock" issued pursuant to, and as such term is defined in,
the Certificate of Designation.


(b) By deleting the semicolon at the end of Section 9.7(b)(iii)(E) of the Loan
Agreement and by substituting in lieu thereof the following:



   
", and (F) SMF shall not issue any Series A Preferred Stock except as and to the
extent set forth in the February 2008 Consent Letter;"



(c) By deleting the period at the end of Section 9.11(b) of the Loan Agreement
and by substituting in lieu thereof the following:



   
", and (c) SMF may declare and pay dividends on Series A Preferred Stock as and
to the extent set forth in the Certificate of Designation, so long as no Event
of Default exists either before or immediately after the declaration or payment
of any such dividend, no Event of Default would result therefrom, and Borrowers
deliver to Lender written notice of any such dividend not less than ten (10)
Business Days prior to payment thereof, and (d) SMF shall be permitted to redeem
all or any portion of the Series A Preferred Stock with proceeds of any issuance
or sale by SMF of Capital Stock consisting of common shares of SMF, so long as
no Event of Default exists either before or immediately after such issuance,
sale or redemption, no Event of Default would result therefrom, and Borrowers
deliver to Lender written notice of any such redemption not less than ten (10)
Business Days prior to the consummation thereof."



(d) By deleting Section 9.21 of the Loan Agreement in its entirety and by
substituting in lieu thereof the following:


9.21 Fixed Charge Coverage Ratio. Borrower shall not, as of any month end in
which the Average Excess Availability is less than the amount set forth below
and corresponding to such month, or as of the end of any month during which an
Event of Default occurs or exists, on a cumulative basis for the applicable
fiscal year, permit the ratio of (a) EBITDA to (b) Fixed Charges to be less than
1.0 to 1.0.
 
Month
Average Excess Availability
February 2007
$1,500,000
March 2007
$1,500,000
April 2007
$1,500,000
May 2007
$1,500,000
June 2007
$2,500,000
July 2007
$2,500,000
August 2007
$2,500,000
September 2007
$2,500,000
October 2007
$1,800,000
November 2007
$800,000
December 2007
$800,000
January 2008
$800,000
February 2008 and
each month thereafter
$1,200,000



 
-2-

--------------------------------------------------------------------------------

 
 
(e) By deleting Section 9.22 of the Loan Agreement in its entirety and by
substituting in lieu thereof the following:


9.22 Excess Availability. Borrower shall maintain Excess Availability as
determined by Lender in an amount not less than: (a) at all times on or before
November 22, 2007, $750,000, (b) at all times during the period beginning on
November 23, 2007, and ending on December 30, 2007, $500,000, (c) at all times
on and after December 31, 2007 (other than during any Reprieve Period),
$750,000, and (d) during any Reprieve Period, $500,000.


(f) By extending the "Renewal Date" set forth in Section 12.1(a) of the Loan
Agreement from June 30, 2008, to December 31, 2008.


3. Borrower hereby ratifies and reaffirms the Obligations, each of the Financing
Agreements and all of Borrower's covenants, duties, indebtedness and liabilities
under the Financing Agreements.


4. Borrower hereby acknowledges and stipulates, to induce Lender to enter into
this Amendment, that the Loan Agreement and the other Financing Agreements
executed by Borrower are legal, valid and binding obligations of Borrower that
are enforceable against Borrower in accordance with the terms thereof; all of
the Obligations are owing and payable without defense, offset or counterclaim
(and to the extent there exists any such defense, offset or counterclaim on the
date hereof, the same is hereby waived by Borrower); and the security interests
and liens granted by Borrower in favor of Lender are duly perfected, first
priority security interests and liens.


5. Borrower represents and warrants to Lender, to induce Lender to enter into
this Amendment, that no Default or Event of Default exists on the date hereof;
the execution, delivery and performance of this Amendment have been duly
authorized by all requisite corporate action on the part of Borrower and this
Amendment has been duly executed and delivered by Borrower; and except as may
have been disclosed in writing by Borrower to Lender prior to the date
hereof, all of the representations and warranties made by Borrower in the Loan
Agreement are true and correct on and as of the date hereof.


6. In consideration of Lender's willingness to enter into this Amendment,
Borrower hereby agrees to pay to Lender a nonrefundable amendment fee (the
"Amendment Fee") in the amount of sixty two thousand five hundred dollars
($62,500), which Amendment Fee shall be fully earned on the date hereof and
shall be payable in three installments as follows: (a) twenty two thousand five
hundred dollars ($22,500) in immediately available funds on March 1, 2008, (b)
twenty thousand dollars ($20,000) in immediately available funds on April 1,
2008, and (c) twenty thousand dollars ($20,000) in immediately available funds
on May 1, 2008. Additionally, to induce Lender to enter into this Amendment and
grant the accommodations set forth herein, Borrower hereby agrees to pay, on
demand, all costs and expenses incurred by Lender in connection with the
preparation, negotiation and execution of this Amendment and any other Financing
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Lender's legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.


 
-3-

--------------------------------------------------------------------------------

 
 
7. The effectiveness of the amendments to the Loan Agreement set forth in this
Amendment is subject to the satisfaction of each of the following conditions
precedent, in each case in form and substance satisfactory to Lender:


(a) Lender shall have received duly executed and delivered counterparts of this
Amendment from Borrower and Guarantor;


(b) Lender shall have received full payment of the first installment of the
Amendment Fee on the date such installment is payable;


(c) SMF shall have received gross cash proceeds from the issuance of Series A
Preferred Stock (as defined in that certain letter agreement, of even date
herewith, regarding Lender's consent to the issuance of such stock (the "Consent
Letter")) in an amount not less than $500,000, and the holders of not less than
$2,000,000 in principal amount of November 2007 Subordinated Debt (as defined in
the Consent Letter) shall have exchanged such Subordinated Debt for Series A
Preferred Stock of SMF, all as contemplated by the Consent Letter; and


(d) no Default or Event of Default shall exist or occur on the date hereof.


8. Upon the effectiveness of the amendments set forth in this Amendment, each
reference in the Loan Agreement to "this Agreement," "hereunder," or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Amendment.


9. This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.


10. This Amendment shall be governed by and construed in accordance with the
internal laws of the State of Florida, without giving effect to its conflict of
laws principles.


11. Except as otherwise expressly provided in this Amendment, nothing herein
shall be deemed to amend or modify any provision of the Loan Agreement or any of
the other Financing Agreements, each of which shall remain in full force and
effect. This Amendment is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction, and the Loan Agreement as herein
modified shall continue in full force and effect.


12. This Amendment may be executed in any number of counterparts and by
different parties to this Amendment on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any manually-executed signature page
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature page hereto.


13. Borrower hereby releases and forever discharges Lender and each and every
one of its directors, officers, employees, representatives, legal counsel,
agents, parents, subsidiaries and affiliates, and persons employed or engaged by
them, whether past or present (hereinafter collectively referred to as the
"Lender Releasees"), of and from all actions, agreements, damages, judgments,
claims, counterclaims, and demands whatsoever, whether liquidated or
unliquidated, contingent or fixed, determined or undetermined, at law or in
equity, which Borrower had, now has, or may at any time have against the Lender
Releasees, or any of them, for, upon or by reason of any matter, cause or thing
whatsoever to the date of this Amendment, whether arising out of, related to or
pertaining to the Obligations, the Financing Agreements or otherwise, including,
without limitation, the negotiation, closing, administration and funding of the
Obligations or the Financing Agreements. Borrower acknowledges that this
provision is a material inducement for Lender entering into this Amendment and
that this provision shall survive the payment in full of all Obligations and the
termination of all Financing Agreements.


 
-4-

--------------------------------------------------------------------------------

 
 


[Remainder of page intentionally left blank; signatures commence on following
page.]

 
 
-5-

--------------------------------------------------------------------------------

 
 
To the fullest extent permitted by applicable law, each party hereto hereby
waives the right to trial by jury in any action, suit, counterclaim or
proceeding arising out of or related to this Amendment.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.





 
"LENDER":

 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By: /s/ Pat Cloninger                                                       
Name: Pat Cloninger
Title: Director
         
"BORROWER":

 
SMF ENERGY CORPORATION
 
By: /s/ Michael S. Shore                                                   
Name: Michael S. Shore
Title: Senior Vice President & Chief Financial Officer
 
 
SMF SERVICES, INC.
 
By: /s/ Michael S. Shore                                                    
Name: Michael S. Shore
Title: Senior Vice President & Chief Financial Officer
 
 
H & W PETROLEUM COMPANY, INC.
 
By: /s/ Michael S. Shore                                                    
Name: Michael S. Shore
Title: Senior Vice President & Chief Financial Officer

 
 
 
Fourteenth Amendment to Loan and Security Agreement
 
 

--------------------------------------------------------------------------------

 
 
JOINDER


The undersigned: (1) acknowledges and confirms that Lender’s loans, advances and
credit to Borrower have been, are and will continue to be of direct economic
benefit to the undersigned, (2) acknowledges that it has previously waived any
right to consent to the foregoing Amendment or any future amendment to the Loan
Agreement but, nevertheless, consents to all terms and provisions of the
foregoing Amendment that are applicable to it, and agrees to be bound by and
comply with such terms and provisions, and (3) acknowledges and confirms that
its guaranty in favor of Lender executed in connection with the Loan Agreement
is valid and binding and remains in full force and effect in accordance with its
terms (without defense, setoff or counterclaim against enforcement thereof),
which include, without limitation, its guaranty in connection with the Loan
Agreement, as modified by the foregoing Amendment.
 

 
"GUARANTOR":



STREICHER REALTY, INC.,
a Florida corporation


By: /s/ Michael S. Shore                                                   
Name: Michael S. Shore
Title: Senior Vice President & Chief Financial Officer

 
 
 
Fourteenth Amendment to Loan and Security Agreement
 
 

--------------------------------------------------------------------------------

 